McCulloch, C. J. Appellant was convicted of murder in the second degree. There is no bill of exceptions in the record containing the proceedings during the trial— at least, the bill of exceptions is not authenticated in any manner, and can not be considered in the case. There is, however, one question for consideration, which is brought up by .a duly lauthenticated bill of exceptions. That relates to a motion to quash the indictment on the ground that a member of the grand jury was not a qualified elector of the county. The statute provides, however, that “no indictment shall be void or voidable (because any of the grand jury fail to possess any of the qualifications required by law.” Kirby’s Digest, section 2245. The statute is designed to cut off all inquiry concerning the validity of the indictment on the ground that the members of the grand jury were not qualified to act in that capacity. No Objection appears, so far .as is revealed by this record, to the grand jurors .as they were being impaneled, but appellant raised the question of the qualifications of one of the jurors on a motion to quash the indictment. It is unnecessary for us to determine in this case what the effect would (have been if objection had been made at the time of empaneling the grand jury. We simply follow the direction of the statute by holding that on a motion to quash the indictment, its validity can not be called in question on the ground that a member of the grand jury was not qualified to .act. Judgment affirmed.